In an action for libel based on a publication that criminal charges made by plaintiff to a Grand Jury were ridiculous and unwarranted, plaintiff appeals from an order dismissing the complaint as insufficient, with leave to serve an amended complaint. Order affirmed, with $10 costs and disbursements, with leave to appellant, if he be so advised, to serve an amended complaint within ten days after the entry of the order hereon. No opinion. Adel, Acting P. J., Wenzel, MacCrate, Beldock and Murphy, JJ., concur.